Case 1:16-bk-11992         Doc 133      Filed 01/07/19 Entered 01/07/19 18:43:12                Desc Main
                                       Document      Page 1 of 3
 B 2100A (Form 2100A) (12/15)

                            UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

 In re:                                            :
                                                   :
     Charles Patrick Reardon AKA                   :       Case No.: 16-11992
     Charles P. Reardon, AKA Pat                   :       Chapter 13
     Reardon                                       :       Judge Beth A. Buchanan
                                                   :       ***********************
          Debtor(s).                               :
                                                   :

                   TRANSFER OF CLAIM OTHER THAN FOR SECURITY

 A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
 hereby gives evidence and notice pursuant to Rule 3001 (e)(2), Fed. R. Bankr. P., of the transfer, other
 than for security, of the claim referenced in this evidence and notice.

  U.S. Bank Trust National Association as
 Trustee of Chalet Series III Trust, by and
 through its mortgage servicing agent SN
 Servicing Corp.,                                        MTGLQ Investors, L.P
               Name of Transferee                                  Name of Transferor

 Name and Address where notices to Transferee            Court claim # (if known): 8-3
 should be sent:                                         Amount of Claim
                                                           Total Debt: $185,000.00
 SN Servicing Corp.
 323 Fifth Street                                        Date Claim Filed: June 16, 2017
 Eureka, CA 95501

 Phone:                                                  Phone:
 Last four Digits of Acct #: 7599                        Last Four Digits of Acct. #: 0210

 Name and Address where Transferee payments
 should be sent (if different from above):

 SN Servicing Corp.
 323 Fifth Street
 Eureka CA 95501


 Phone:
 Last four Digits of Acct #: 7599




 19-000160_JPH2
Case 1:16-bk-11992              Doc 133        Filed 01/07/19 Entered 01/07/19 18:43:12                           Desc Main
                                              Document      Page 2 of 3
 B 2100A (Form 2100A) (12/15)

 I declare under penalty of perjury that the information provided in this notice is true and correct to the
 best of my knowledge and belief.

 By:         /s/ Adam B. Hall                                        Dated: 01/07/2019
 Penalty for making a false statement: Fine up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.




 19-000160_JPH2
Case 1:16-bk-11992        Doc 133     Filed 01/07/19 Entered 01/07/19 18:43:12            Desc Main
                                     Document      Page 3 of 3
 B 2100A (Form 2100A) (12/15)


                                  CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing Transfer of Claim was served electronically

 on the date of filing through the court's ECF System on all ECF participants registered in this

 case at the email address registered with the court:

    Office of U.S. Trustee, Southern District of Ohio, Party of Interest, 36 East Seventh Street,
    Suite 2030, Cincinnati, OH 45202

    Margaret A. Burks, 600 Vine Street, Suite 2200, Cincinnati, OH 45202,
    cincinnati@cinn13.org

    Donald K. Swartz Esq., Attorney for Charles Patrick Reardon AKA Charles P. Reardon, AKA
    Pat Reardon, 285 E. Main Street, Suite 8, Batavia, OH 45103,
    Donald.Swartz@SwartzLawOffice.com

                                      7 2019 addressed to:
 and by ordinary U.S. mail on January ___,

    Charles Patrick Reardon AKA Charles P. Reardon, AKA Pat Reardon, 2168 Ireton Trees
    Road, Moscow, OH 45153-9770

    Charles Patrick Reardon AKA Charles P. Reardon, AKA Pat Reardon, 2168 Ireton Trees Rd,
    Moscow, OH 45153-9770


                                                           /s/ Adam B. Hall
                                                        Adam B. Hall




 19-000160_JPH2
